ORDER
The Disciplinary Review Board having on August 23,1995, filed with the Court its decision concluding that MARK C. RUSH-FIELD of ROSELAND, who was admitted to the bar of this State in 1980, should be reprimanded on the basis of a guilty plea to a three-count federal information charging respondent with violating the ERISA-reporting provisions of 29 U.S.C. § 1023 and § 1024, misdemeanor offenses under 29 U.S.C. § 1131, and respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
*618It is ORDERED that MARK C. RUSHFIELD is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.